Citation Nr: 1540981	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-40 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2015 informal hearing presentation, the Veteran claimed that his service-connected bilateral hearing loss has increased in severity.  Given that it has been more than six years since his last VA examination in January 2009, the Board finds that a new examination is necessary to fully and fairly evaluate the Veteran's service-connected disability.  Any recent VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertaining to the Veteran's bilateral hearing loss since May 2010 and associate with the VBMS/Virtual VA e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected bilateral hearing loss.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living.

A complete rationale for all opinions expressed must be included in the examination report.  

3.  The AOJ should review the claims folder to ensure that this development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




